PER CURIAM.
We have consolidated two appeals by a former husband, one from the final judgment and the other from an order allowing an attorney’s fee to the former wife, in a dissolution of marriage proceeding. The main thrust of both appeals is that the trial judge misconstrued an item of evidence so that he found an erroneous net worth of the appellant and, thereby allowed excessive amounts as lump sum alimony and as attorney’s fees. The finding as to net worth questioned here is as follows :
“5. The Husband has previously signed financial statements declaring his net worth to be between $150,000.00 and $200,000, and the Court finds from these statements and the other evidence *450presented, that the Respondent-Husband has a net worth in excess of $150,000.-00.”
Our review of the record in the light of the arguments presented convinces us that this finding is amply supported in the record and that it cannot be said that it rests upon an erroneous interpretation of one item of evidence. The awards made and the form in which they were made are well within the discretion allowed to a trial judge in such cases. See Wolper v. Wolper, Fla.App. 1969, 225 So.2d 579.
We have considered the other points presented in the briefs and find that none of them presented reversible error.
Affirmed.